 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11   DANIEL VIGNOLI,                   Case No. CV 18-6618 JAK (PVC)
12                     Plaintiff,
13        v.                                       JUDGMENT
14   ANDREW M. SAUL, Commissioner
     of Social Security,
15
                       Defendant.
16

17

18        Pursuant to the Court’s Order Accepting Findings, Conclusions
19   and Recommendations of United States Magistrate Judge,
20

21        IT IS HEREBY ADJUDGED that the decision of the Commissioner
22   is AFFIRMED and this action is dismissed with prejudice.
23

24   DATED: January 31, 2020
25                                    JOHN A. KRONSTADT
                                      UNITED STATES DISTRICT JUDGE
26

27

28
